Citation Nr: 1046829	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, claimed as secondary to service-
connected diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for numbness of the 
hands and feet, to include the upper and lower extremities.  

The Veteran appeared at a Central Office hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of the hearing is of record.  

At the time of the hearing, the Veteran indicated that he 
wanted to file a claim of service connection for erectile 
dysfunction, Peyronie's disease, and carpal tunnel 
syndrome as secondary to his service-connected DM.  As 
these issues are not properly before the Board, they are 
referred to the RO for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran his current 
peripheral neuropathy of the upper and lower extremities is 
etiologically related to his service-connected DM.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities is 
proximately due to or the result of the Veteran's service-
connected DM.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 & 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.




Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 
253 (1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
the degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." Paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

38 C.F.R. § 3.310(b) (2010).

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to the 
claim. If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper analysis 
as follows: First, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C. § 5110(g), apply the more 
favorable provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing the 
revised regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for the 
periods both prior to and after the effective date of the change 
in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), 
the United States Supreme Court recognized that "retroactivity is 
not favored in the law" and "the presumption against retroactive 
legislation is deeply rooted in our jurisprudence."  At the same 
time, "[a] statute does not operate 'retrospectively' merely 
because it is applied in a case arising from conduct antedating 
the statute's enactment or upsets expectations based in prior 
law."  Id. at 269 (internal citations omitted).  Therefore, in 
analyzing whether a particular statute should be applied to a 
case that originated before the statute was passed, a court "must 
ask whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would have 
retroactive effect, the Supreme Court has held that the following 
three factors should be considered: (1) whether it would impair 
rights possessed by a party when he acted, (2) whether it would 
increase a party's liability for past conduct, or (3) whether it 
would impose new duties with respect to already completed 
transactions.  Id. at 280.  If the statute is found to have a 
retroactive effect, then "our traditional presumption teaches 
that it does not govern absent clear congressional intent 
favoring such a result."

The Federal Circuit has created a three-part test encompassing 
the factors laid out in Landgraf: (1) "the nature and extent of 
the change of the law;" (2) "the degree of connection between the 
operation of the new rule and a relevant past event;" and (3) 
"familiar considerations of fair notice, reasonable reliance, and 
settled expectations."  Id. (quoting Landgraf, 511 U.S. at 270).  
If, under this test, a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be applied 
to cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established baseline.  
This new regulation is less favorable to the Veteran than the 
prior regulation, which had not been interpreted as requiring 
that a specific baseline be found, and appears to have 
retroactive effects under the Princess Cruises test.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he currently has peripheral neuropathy 
of the upper and lower extremities related to his service-
connected DM.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in August 2009.  At the time of the examination, the 
Veteran reported having a three year history of numbness and 
tingling in his hands and feet.  The Veteran was not and had not 
been on Neurontin or Lycira.  The Veteran indicated that he had 
not been told that he had diabetic neuropathy.  

Physical examination performed at that time revealed sensation 
was intact to pin, touch, vibration, proprioception, two-point 
discrimination, and double simultaneous stimulation.  Strength in 
the upper and lower extremities was 5/5.  There were no 
fasciculations and no drift, tremor, or atrophy.  Deep tendon 
reflexes were 2+ and equal.  There was no Babinski.  Finger to 
nose, heel to shin, and rapid alternating movements were intact.  
It was the examiner's impression that the Veteran had a normal 
neurological examination.  He stated that there was no clinical 
evidence of diabetic neuropathy on examination.  

At his September 2010 hearing, the Veteran testified that it was 
his belief that he currently had numbness and pain in his feet 
and hands due to his service-connected DM.  The Veteran testified 
that he had been diagnosed by his private physician as having 
peripheral neuropathy.  He also noted that he had been diagnosed 
with peripheral neuropathy due his DM by his treating VA 
physician.  He reported that the VA physician had been treating 
him since 2005.  

In support of his claim, the Veteran submitted a January 2010 
physician statement from his treating VA physician.  In the 
statement, it was indicated that the Veteran had been diagnosed 
with DM.  It was also indicated that the Veteran's DM required 
insulin, a restricted diet, and regulation of activities.  In the 
section marked "complications", the box was checked that the 
Veteran had neurological complications directly due to DM, 
including neuropathy of the hands and feet.  In the remarks 
section, it was noted that that the Veteran had worsening 
peripheral neuropathy and a history of recurrent cellulitis with 
limitation in strength and dexterity.  

At the hearing, the Veteran requested that the record be kept 
open so that he could submit a statement with regard to the 
relationship between his service-connected DM and his peripheral 
neuropathy of the upper and lower extremities.  

On September 29, 2010, subsequent to the hearing, the Veteran 
submitted a statement dated September 28, 2010, from his treating 
VA physician indicating that the Veteran had an active diagnosis 
of Type II DM and diabetic peripheral neuropathy.  

For the Veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for benefits to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board notes 
that the VA examination performed in November 2009 revealed a 
normal neurological examination, with the examiner indicating 
that there was no evidence of diabetic neuropathy.  In contrast, 
the Veteran's treating VA physician, whom the Veteran indicated 
had treated him since 2005, in a January 2010 statement, 
indicated that the Veteran had neuropathy of the hands and feet 
directly due to his service-connected  DM.  He noted that the 
condition was worsening.  Moreover, in a September 2010 
statement, received after the hearing, the treating VA physician 
stated that the Veteran had Type II DM and diabetic peripheral 
neuropathy.  

While the evidence does not overwhelmingly support the grant of 
service connection for diabetic peripheral neuropathy of the 
upper and lower extremities, it cannot be stated that the 
preponderance of the evidence is against the claim.

The evidence as to whether the Veteran's current peripheral 
neuropathy is related to his service-connected DM is at least in 
equipoise.  As such, reasonable doubt must be resolved in favor 
of the Veteran.  Therefore, service connection is warranted for 
diabetic peripheral neuropathy of the upper and lower 
extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetic peripheral neuropathy of the 
upper and lower extremities is granted.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


